Citation Nr: 0924263	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  97-13 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
postoperative chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to June 
1994.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Nashville, Tennessee.  The RO in Atlanta, Georgia, is 
currently handling the matter.  
			
In January 2004 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.

The Board notes that in the Veteran's March 1996 notice of 
disagreement, he raised an issue of entitlement to service 
connection for a right hand condition.  It does not appear 
that this issue has ever been addressed.  It is referred to 
the RO for appropriate action.  In addition, in an October 
2006 letter the Veteran raised the issue of entitlement to 
service connection for a right knee and lumbar spine 
disability, to include as secondary to his service-connected 
left knee disability.  These issues are also referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  Since August 13, 2008, the Veteran's left knee disability 
has been manifested by a moderately severe impairment of the 
tibia and fibula.

2.  Prior to August 13, 2008, the Veteran's left knee 
disability was not manifested by flexion limited to 30 
degrees, or by extension limited to 15 degrees.
	
3.  At no point in the appeal period has the Veteran's left 
knee disability been manifested by subluxation or 
instability.


CONCLUSIONS OF LAW

1.  Since August 13, 2008, the criteria for a 20 percent 
disability rating, but no higher, for the Veteran's left knee 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5262 (2009).  

2.  Prior to August 13, 2008, the criteria for an initial 
rating in excess of 10 percent for the Veteran's left knee 
disability were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5099-5014, 5260, 5261 (2009).  
	
3.  The criteria for separate ratings for arthritis which 
causes limitation of motion and for instability of the left 
knee have not been met at any point in the appeal period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5099-5024, 5257, 5260, 
5261 (2009); VAOPGCPREC 23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-
04.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that in August 1995 the 
Veteran expressed disagreement with the July 1995 decision 
that granted him service connection for his left knee 
disability.  As such, the Veteran has appealed the initial 
evaluation assigned and the severity of his disability is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran has been in receipt of a 10 percent evaluation 
for his left knee disability throughout the course of this 
appeal, except for a temporary total rating that was assigned 
for two months in late 1994 to early 1995.  Throughout the 
course of this appeal, the Veteran's knee disability has been 
rated under Diagnostic Code (DC) 5014 for osteomalacia.  As 
described in detail below, the Board finds that since August 
13, 2008, a higher rating is justified under another 
diagnostic code, but prior to that time, no increased 
evaluation is warranted.

A.	Since August 13, 2008
While the Veteran's left knee disability is currently rated 
under DC 5014, in an effort to determine whether a higher 
rating may be warranted under any other diagnostic code, the 
Board finds that since August 13, 2008, an increased 
evaluation is justified for the Veteran's left knee 
disability under Diagnostic Code 5262.

Under DC 5262, a 10 percent rating is assigned where a 
malunion of the tibia and fibula results in a "slight" knee 
or ankle disability, and a 20 percent rating is assigned 
where a "moderate" disability results.  

The Board finds that the Veteran currently has an impairment 
of tibia and fibula of moderate severity, and that a 20 
percent rating is warranted.  On August 13, 2008 the Veteran 
underwent a VA examination.  The examiner diagnosed the 
Veteran with moderate degenerative joint disease of the left 
knee.  X-rays revealed osteophytes in the interior of the 
joint on the tibia, a loss of cartilage space in the 
patellofemoral joint, and osteophytes on the patella and the 
anterior femur.  The examiner explicitly stated that the 
Veteran's condition had worsened, and the current severity 
was characterized as "moderate."  A bone scan was ordered 
to confirm the worsening of the condition.  On August 18, 
2008 and addendum opinion was rendered and the examiner 
stated, "my finding at  clinical examination that there is 
some progression of his service-connected left knee condition 
is confirmed."  As such, the Board finds that an increased 
evaluation of 20 percent under DC 5262 is justified.

However, while the criteria are met for a schedular rating of 
20 percent, a 30 percent rating is not warranted under DC 
5262.  A 30 percent rating is available only where there is a 
"marked" knee or ankle disability.  The August 2008 
examiner noted the Veteran is able to carry out his 
employment duties and activities of daily living with 
"minimal problem."  He demonstrated flexion to 120 degrees 
and extension to 0 degrees.  Normal flexion of the knee is to 
140 degrees and normal extension of the knee is to 0 degrees.  
He walked without a limp and could walk on his tiptoes and 
his heels.  The Board cannot find that this evidence supports 
a finding of a "marked" disability.

The Board also considered all other musculoskeletal 
diagnostic codes pertaining to the knee and leg, but none 
applicable to the Veteran's claim provide the basis for an 
increase in excess of 20 percent.  Taking the remaining codes 
in numerical order, DCs 5003 and 5010 are the codes for 
arthritis, but they do not allow for a rating higher than 10 
percent unless two or more joints or joint groups are 
involved.  DC 5256 is not applicable because there is no 
ankylosis of the Veteran's knee.  The existence of ankylosis 
is not supported by the Veteran's current ranges of motion.  
DC 5257 applies where there is evidence of subluxation or 
lateral instability.  The August 2008 examiner stated the 
Veteran has "good stability in the anteroposterior as well 
as mediolateral planes."  No subluxation was noted on 
clinical evaluation.  DC 5258 is applicable where there is 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking" pain and effusion into the joint.  These symptoms 
were not raised at the August 2008 examination, and no joint 
effusion was noted on the x-rays obtained.  DC 5259 is not 
applicable because it does not allow ratings in excess of 10 
percent.  DC 5260 allows for a rating of 30 percent where 
flexion is limited to 15 degrees, and DC 5261 allows a rating 
of 30 percent where extension is limited to 20 degrees.  This 
is not supported by the Veteran's range of motion described 
above.  DC 5263 does not provide for a rating in excess of 10 
percent.    
	
The Board notes that separate compensable ratings may 
sometimes be assigned for a knee disorder if there is both 
instability under Diagnostic Code 5257, and arthritis which 
causes limitation of motion under Diagnostic Codes 5260 or 
5261.  In VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997), VA's General Counsel stated that when a knee disorder 
is rated under Diagnostic Code 5257 and a Veteran also has 
limitation of knee motion which at least meets the criteria 
for a 0 percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned.  A Veteran may 
also potentially qualify to receive separate ratings for 
limitation of flexion and limitation of extension.  See 
VAOPGCPREC 9-04.  However, as has been stated, at the August 
2008 examination, the Veteran's left knee disability was not 
manifested by instability, and his ranges of motion do not 
support even a noncompensable evaluation for either flexion 
or extension.  Accordingly, no separate ratings are warranted 
here.

The Board has also considered the Veteran's pain.  The United 
States Court of Appeals for Veterans Claims (Court) has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered when assigning an evaluation for degenerative or 
traumatic arthritis. VAOPGCPREC 9-98.  Here, the August 2008 
examiner found no pain, fatigue, weakness, or incoordination 
on repetitive motion, and no additional loss of motion on 
repetition.  Accordingly, the evidence also does not support 
the assignment of a higher rating based on pain and 
functional loss.

In sum, the Board finds that since August 13, 2008, an 
evaluation of 20 percent, but no higher, for the Veteran's 
left knee disability is warranted.

B.	Prior to August 13, 2008
The Board notes that during this portion of the appeal 
period, from November 1, 1994 to February 1, 1995, the 
Veteran was in receipt of a temporary evaluation of 100 
percent following his knee surgery.  As such, evidence dated 
from this time will not be considered in adjudicating the 
claim below since the Veteran was already receiving the 
maximum evaluation possible.

As noted above, the Veteran's left knee disability has been 
assigned a 10 percent evaluation under diagnostic code (DC) 
5099-5014, the code for osteomalacia, which, in turn, rates 
under DC 5003, the code for degenerative arthritis.  DC 5003 
does not allow for a rating in excess of 10 percent unless 
two or more joints or joint groups are involved, but does 
provide for ratings based on limitation of motion.  There are 
two applicable diagnostic codes in this regard, DC 5260 for 
limitation of flexion, and DC 5261 for limitation of 
extension.  The criteria for rating based on limitation of 
flexion of the knee joint are set forth in Diagnostic Code 
5260 which provides that a noncompensable rating is warranted 
where flexion of the knee is limited to 60 degrees.  A 10 
percent rating is warranted where flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  Under Diagnostic Code 5261, a 
noncompensable rating is warranted where extension of the 
knee is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent rating is warranted where extension is limited to 15 
degrees.  A Veteran may potentially qualify to receive 
separate ratings for limitation of flexion and limitation of 
extension.  See VAOPGCPREC 9-04

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board finds the Veteran's left knee disorder is not shown 
to produce a limitation of either flexion or extension of 
sufficient severity to warrant a rating higher than 10 
percent prior to August 13, 2008.  A December 2005 private 
medical record showed a "full range of motion."  On VA 
examination in April 2004 the Veteran displayed flexion to 
150 degrees and extension to 0 degrees.  A June 1997 VA 
treatment record documented a "FROM [full range of 
motion]."  A VA treatment record of February 1997 indicated 
flexion to 121 degrees and extension to 0 degrees.  On VA 
examination in February 1997, flexion was to 140 degrees and 
extension was to 0 degrees.  On VA examination in January 
1995, the Veteran had "no limitation of mobility" in the 
left knee.  A September 1994 VA treatment record noted the 
Veteran's range of motion was "fully intact."  Thus, the 
evidence does not indicate that a higher rating is justified 
when using actual ranges of motion in either flexion or 
extension.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  While pain on motion has been noted in the 
evidence, the exact additional limitation of motion caused by 
pain has not been found.  Additionally, a November 2004 VA 
examination addendum opinion states, "[n]o weakened movement 
or excess fatigability noted. No objective evidence of 
functional loss due to pain on physical exam."  As such, the 
evidence does not indicate that a higher rating for either 
knee is justified when considering painful motion and 
functional loss.  

The Board notes that separate compensable ratings may 
sometimes be assigned for a knee disorder if there is both 
instability under Diagnostic Code 5257, and arthritis which 
causes limitation of motion under Diagnostic Codes 5260 or 
5261.  In VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997), VA's General Counsel stated that when a knee disorder 
is rated under Diagnostic Code 5257 and a Veteran also has 
limitation of knee motion which at least meets the criteria 
for a 0 percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, a 10 percent rating is 
warranted for recurrent subluxation or lateral instability 
which is productive of slight impairment of the knee.  A 20 
percent rating is warranted for moderate impairment, and 30 
percent is assigned for severe impairment

In this case the Veteran does not meet the criteria for a 
noncompensable evaluation under DC 5260 or 5261 for his left 
knee.  Moreover, neither instability nor subluxation have 
been documented in the medical record.  To the contrary, a 
December 2005 VA treatment record noted no lateral 
instability.  A July 2005 private medical report found no 
gross instability of the knee.  The absence of instability 
was also noted in June 1997 and September 1994 VA treatment 
reports. As such, a separate rating for left knee instability 
is not warranted under DC 5257 prior to August 13, 2008.

The remainder of the diagnostic codes pertaining to the knee 
and leg also do not justify a rating in excess of 10 percent.  
Taking the remaining codes in numerical order, DC 5256 is not 
applicable because there is no ankylosis of the Veteran's 
knees.  The existence of ankylosis is not supported by the 
Veteran's ranges of motion.  DC 5258 is applicable where 
there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking" pain and effusion into the joint.  
While joint effusion has been intermittently documented, 
there has been no finding of dislocated, semilunar cartilage 
in either knee in the medical evidence, including in x-rays 
from July 2005, May 2005, February 1997, and October 1995, 
and on MRI in May 1997.  DC 5259 is not applicable because it 
does not allow ratings in excess of 10 percent.  DC 5262 has 
not been raised by the medical evidence, including the x-rays 
listed above, and DC 5263 also does not provide for a rating 
in excess of 10 percent.    

In sum, the evidence of record shows that the manifestations 
of the Veteran's left knee disability has been consistent for 
rating purposes prior to August 13, 2008. The Board finds 
that the 10 percent rating currently assigned adequately 
compensates the Veteran for the level of disability caused by 
his left knee condition for this time frame.  In reaching 
this decision, the Board has considered the Veteran's 
contentions and his employer's October 2006 lay statement 
that his knee disability is of such a severity that a higher 
rating is warranted.  However, the Veteran and his employer, 
as a lay persons untrained in the field of medicine, are not 
competent to offer an opinion in this regard. Their 
contentions do not contain the objective medical information 
necessary to afford the Veteran a higher rating under the 
applicable diagnostic codes.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). For all of the above reasons, a higher 
rating prior to August 13, 2008 must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
August 2004, April 2004, and October 2003 provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  VA has no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.
The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  While the notices provided do not include any 
information concerning the evaluation or the effective date 
that could be assigned should the claim be granted, Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), since this decision 
grants an increased rating since August 13, 2008 and affirms 
the RO's denial prior to this date, the Veteran is not 
prejudiced by the failure to provide him that further 
information.  For all of these reasons, the Board concludes 
that the appeal may be adjudicated without a remand for 
further notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a personal hearing.  He has been 
given a number of VA examinations.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  

ORDER

Entitlement to an initial disability rating of 20 percent, 
but no higher, for the Veteran's postoperative chondromalacia 
of the left knee is granted from August 13, 2008, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.

Prior to August 13, 2008, an initial disability evaluation in 
excess of 10 percent for the Veteran's postoperative 
chondromalacia of the left knee is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


